IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 7, 2009
                                     No. 08-10502
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

CURTIS ONEAL RHINE

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:07-CR-183-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Curtis Oneal Rhine pleaded guilty without a written plea agreement to
one count of possession with intent to distribute crack cocaine and one count of
possession of a firearm by a felon. See 21 U.S.C. § 841(a)(1) and (b)(1)(C); 18
U.S.C. §§ 922(g)(1), 924(a) and 2. Rhine argues that the district court erred in
attributing five kilograms of crack cocaine to him as relevant conduct. See
U.S.S.G. § § 1B1.3(a)(1). The district court made the factual finding that the
quantities in the count of conviction and in the challenged relevant conduct were

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-10502

related. Given the evidence in the record linking the two quantities, we cannot
say that the district court’s finding was clearly erroneous. See United States v.
Alford, 142 F.3d 825, 831-32 (5th Cir. 1998).
      Rhine further argues that the relevant conduct finding by the district court
was neither admitted by him nor proven beyond a reasonable doubt and, for this
reason, infringed upon his Sixth Amendment rights. Following United States v.
Booker, 543 U.S. 220 (2005), “[t]he sentencing judge is entitled to find by a
preponderance of the evidence all the facts relevant to the determination of a
guideline sentencing range.” United States v. Johnson, 445 F.3d 793, 798 (5th
Cir. 2006).   Rhine’s argument that his statutory maximum sentence was
unreasonable because his guidelines range was not properly calculated in
violation of the Sixth Amendment is without merit. See United States v. Alonzo,
435 F.3d 551, 553 (5th Cir. 2006).
      AFFIRMED.




                                        2